                       Case 3:19-cv-00724-AJB-MSB Document 1 Filed 04/19/19 PageID.1 Page 1 of 4



                   1 MARIA KELLY, State Bar No.234560
                       KELLY LAW
                   2 402 West Broadway, Suite 400
                       San Diego, CA 92101
                   3 Telephone: (619) 356-0529
                       Fax: (619) 794-2868
                   4 maria@mariakellylaw.com

                   5 Attorneys for Plaintiffs,
                       VICTOR A. ROMERO; CAROLINA-DIAZ ROMANO, as Guardian Ad Litem on
                   6 behalf of minors, ISABELLA H. ROMERO and JONATHAN V. ROMERO.

                   7

                   8
                                             UNITED STATES DISTRICT COURT
                   9
                                          SOUTHERN DISTRICT OF CALIFORNIA
              10
                       VICTOR A. ROMERO; CAROLINA-         )       Case No. '19CV0724 AJB MSB
              11 DIAZ ROMANO, as Guardian Ad               )
                       Litem on behalf of minors, ISABELLA )       (Unlimited Civil)
              12       H. ROMERO and JONATHAN V.           )
                       ROMERO,                             )       COMPLAINT FOR DAMAGES;
              13                                           )       DEMAND FOR JURY TRIAL
                                               Plaintiffs, )
              14                                           )       [Petition for Appointment of Guardian
                                                           )       Ad Litem filed concurrently]
              15       vs.                                 )
                                                           )
              16                                           )
                       UNITED STATES OF AMERICA;           )
              17                                           )
              18                             Defendant.

              19                                                  I.

              20                      ORIGINAL COMPLAINT FOR DAMAGES UNDER
                                           THE FEDERAL TORT CLAIMS ACT
              21
                            1. Plaintiffs, by and through their attorney, Maria Kelly of Kelly Law, now come
              22
                               before this Court and complains of the United States Government, as follows:
              23
                                                                  II.
              24
                                  JURISDICTION, VENUE, AND CONDITIONS PRECEDENT
              25
                            2. Plaintiffs reside in San Diego, California, and thus, are a resident of the
              26
                               Southern District of California.
              27

              28
                                                                  -1-
 KELLY LAW
Attorneys at Law

                                                      COMPLAINT FOR DAMAGES
                       Case 3:19-cv-00724-AJB-MSB Document 1 Filed 04/19/19 PageID.2 Page 2 of 4



                   1        3. The claim herein is brought against the United States of America pursuant to
                   2           the Federal Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C.
                   3           §§1346(b)(1), for money damages as compensation for personal injuries that
                   4           were caused by the negligent and wrongful acts and omissions of U.S.
                   5           Department of Justice, Federal Bureau of Investigation, and its employees
                   6           while acting within the scope of their offices and employment, under
                   7           circumstances where the United States, if a private person, would be liable to
                   8           the Plaintiff in accordance with the laws of the State of California.

                   9        4. Venue is proper in that all, or a substantial part of the acts and omissions

              10               forming the basis of these claims occurred in the Southern District of

              11               California.

              12
                            5. Plaintiffs have fully complied with the provisions of 28 U.S.C. §2675 of the

              13
                               Federal Tort Claims Act.
                            6. This suit has been timely filed, in that Plaintiffs timely served notice of their
              14
                               claims on the U.S. Department of Justice, Federal Bureau of Investigation on
              15
                               February 23, 2018, which was within the time provided by law and less than 6
              16
                               months has elapsed since the time the U.S. Department of Justice, Federal
              17
                               Bureau of Investigation’s denial of Plaintiffs’ claims, which occurred on
              18
                               October 24, 2018.
              19
                                                                  III.
              20
                                       EVENTS FORMING THE BASIS OF THE CLAIMS
              21
                            7. On April 4, 2016, on-duty employee of the U.S. Department of Justice,
              22
                               Federal Bureau of Investigation, Edwin Rivera Valez (FBI#6613), negligently
              23
                               and carelessly drove a 2016 Chevrolet Impala into the intersection of S. 30th
              24
                               Street and Webster Avenue and directly in the path of travel of Plaintiff Victor
              25
                               Romero. Mr. Valez’s actions violated California Vehicle Code section 21802
              26
                               (a), by failing to yield the right-of-way to any vehicles which have approached
              27
                               from another highway or which are approaching so closely as to constitute an
              28
                                                                  -2-
 KELLY LAW
Attorneys at Law

                                                      COMPLAINT FOR DAMAGES
                       Case 3:19-cv-00724-AJB-MSB Document 1 Filed 04/19/19 PageID.3 Page 3 of 4



                   1              immediate hazard, and failing to continue to yield the right-of-way to those
                   2              vehicles until he can proceed with reasonable safety.
                   3         8. Plaintiff Victor A. Romero’s minor children, Jonathon Romero and Isabella
                   4              Romero were passenger in their father’s car at the time of impact.
                   5                                                IV.
                   6                                             DAMAGES
                   7         9. As a result of the negligence of the U.S. Department of Justice, Federal
                   8              Bureau of Investigation, and its employees, including, but not limited to,

                   9              Edwin Valez (FBI#6613), plaintiffs suffered injuries. As a result of these

              10                  injuries, Plaintiff VICTOR A. ROMERO was forced to and did incur costs for

              11                  medical treatment and wage loss. Minor plaintiffs, JONATHAN V. ROMERO

              12
                                  and ISABELLA H. ROMERO were forced to and did incur costs for medical

              13
                                  treatment.
                                                                    V.
              14
                                                            JURY DEMAND
              15
                             10.Plaintiffs demand a jury trial for all claims so triable.
              16
                             WHEREFORE, Plaintiffs pray for judgment against the United States of America
              17
                       as follows:
              18
                             1.      That this court finds the United States of America negligent;
              19
                             2.      That this court award damages according to proof;
              20
                             3.      For costs of suit herein;
              21
                             4.      For such other and further relief as the court finds just and equitable.
              22

              23                                                      Respectfully submitted,
                       Dated: 04/18/19                                KELLY LAW
              24

              25                                                      By: S/Maria Kelly
                                                                      MARIA KELLY, Esq.
              26
              27                                                      Attorneys for Plaintiffs
                                                                      Email: maria@mariakellylaw.com
              28
                                                                    -3-
 KELLY LAW
Attorneys at Law

                                                         COMPLAINT FOR DAMAGES
                            Case 3:19-cv-00724-AJB-MSB Document 1 Filed 04/19/19 PageID.4 Page 4 of 4
JS 44 (Rev. 06117)
                                                                                CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filine: and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SBE 1NSTRUC'110NS ON NliXr l'AUH OF THIS FORlvf..)

    \.;1~0~~~~~; CAROLINA DIAZ-ROMANO, as Guardian Ad                                                          u~fWb~~OF AMERICA
    Utem on behalf of minors, !SABELLA H. ROMERO and JONATHAN V.
    ROMERO
      (b) County ofResidence ofFirst Listed Plaintiff _Sa_IJ .9.ieJl.2_.. ... ·--· __ ....                      County of Residence ofFirst Listed Defendant                   _ _ __ -- ---· ____
                                     (EXC 'EPT IN l l.S. PL4IN11FF CASES)                                                                        (JN U.S. PLAJNTIFF CASES ON/,Y)
                                                                                                                NOTE:        IN LAND CONDEMNATION CASES, USE TIIE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOL VED.


          (C)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Knawn)
    Mana Kelly, Esq. (SBN 234560)                                                                                                                                '19CV0724 AJB MSB
    KELLY LAW
    402 W. Broadway, #400, San Diego, CA 92101(619)356-0529
    II. BASIS 0 F JURISDI CTI0 N (Place an "X" in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an "X" in One Bo:x:for Plaintiff
                                                                                                            (For Diversity C·ases Only )                                           and One Bo:x: for Defendant)
::J l        U.S. Government              CJ 3 Federal Question                                                                           PTF      DEF                                              PTF       DEF
                Plaintiff                          (US Government Not a Partyj                         Citizen of This State              Q( I     0   I      Incorporated or Principal Place        0 4      0 4
                                                                                                                                                                of Business In This State

    ~2       U.S. Government              0 4    Diversity                                             Citizen of Another State           CJ 2      fJ    2   Incorporated and Principal Place            CJ 5   CJ 5
               Defendant                           (Indicate Citizenship ofParties In !rem Ill)                                                                  of Business In Another State

                                                                                                       Citizen or Subject of a            0 3       0     3   Foreign Nation                              06     06
                                                                                                         Foreil?Il Ccyuntrv
    IV. NATURE OF SUIT rPlacean "X" inOneBoxOnlv)                                                                                                                                          -
I                 ·1   NTRAC T                                         TORTS                             •nuFKITUREIPENALTY                              BANl<"ll lJPTCY                  OTHER STATUTES .              I
    C'l   LI OInsurance                  PERSONAL JN JURY                   PERSONAL ll'iJl:RY         CJ 625 Drug Related Seizure             0 422 Appeal 28 1..iSC' 158       0 375 False Claims Act
    lJ
     120 Marine.                    CJ 310 Airplane                      CJ 365 Personal Injury •             of Property 21 USC 88 1          0 423 W ithdrawal                 0 376 Qui Tam (3 1 USC
    0130 Miller Act                 0 315 Airplane Product                      Product Liability      0 690 Other                                       28 USC 157                         3729(a ))
    CJ
     140 Negotiable lnstrument                Liability                  0 367 Health Care/                                                                                          0 400 State Re apportionment
    0150 Recovery of Overpayment CJ 320 Assault, Libel &                       Pharmaceutical                                                     PR nn.;u· ·y Jl.tr .:.HTS          [J 410 Antitrust
          & Enforcement of Judgment           Slander                           Personal lnjury                                                :J 820 Copyrights                     [J 430 Banks and Banking
 l1 15 l Medicare Act               0 330 Federal Employers·                    Product Liability                                              l1 830 Patent                         0 450 Commerce
  l1 152 Recovery of Defaulted                Liability                  n 368 Asbestos Personal                                               l1 835 Patent - Abbreviated           0 460 Deportation
          Student Loans             0 340 Marine                                tnjmy Procluct                                                         New Drug Application          0 470 Racketeer Influenced and
         (Excludes Veterans)        0 345 Marine Product                        Liability                                                      CJ 840 Trademark                            Co111.1pt Organizations
  0 153 Recovery of Overpayment               Liability                    PERSONAL PROPERTY                          A   HO OU                   " ..  4  "'" ifRlTY                0 480 Consumer Credit
          of Veteran' s Bene fits   !!f. 350 Motor Vehicle               0 370 Other F111Ud            0 710 Fair Labor Standards              0 861 HIA (1395ft)                    CJ 490 Cablc!Sat TV
  0 160 Stockholders' Suits         0 355 Motor Vehicle                  0 371 Truth io Lending                Act                             0 862 Black Lung (923)                0 850 Securities/Commodities/
 CJ· l'Xl Other Contract                     Product Liability           n 380 Other Personal          0 720 Labor/Management                  0 863 DlWC/DlWW (405(g))                     Exchange
 CJ 195 Contract Product Liability CJ 360 Other Personal                        Property Damage                Relations                       CJ 864 SSID Title XVI                 0 890 Otl1er Statutory Actions
 0 196 Franchise                             Injury                      0 385 Propcny Damage          CJ 740 Railway Labor Act                0 865 RS! (405(g))                    CJ 89 I Agricultural ActS
                                    0 362 Personal Jnjwy ·                      ProdllCl Liability     :J 751 FarrulyaodMedical                                                      CJ 893 Environmental Matten;
                                             Medical Malnrnnice                                                Leave Act                                                         fJ 895 Freedom of lnformatioo
I         REAL PROPERTY                    CJVIL RIGHTS                   PRISONER PET ITIONS          0 790 Other Labor Litigation              FEDE RAL TAX SUITS                         Act
 0 2 10 Land Condemnation           0 440 Other Civil Rights                  H ab<las Corpus:         j 791 Employee Retirement               n 870 Taxes (lJ.S. Plaintiff          CJ 896 Arbitration
  0 220 Foreclosure                 0 44 1 Voting                        0    463 Alien Detainee              Income Security Act                    or Defendant)                   fJ 899 Administrative Procedure
  0 230 Rent Lease & Ejecbnent      0 442 Employment                     0    510 Motions to Vacate                                            0 871 IRS·· - Third Party                   Act/Review or Appeal of
 CJ 240 Torts to Land               0 443 Housing!                                Sentence                                                           26    use 7609                        Agency Decision
  0 245 Tort Product Liability               Accommodations              0    530 General                                                                                            0 950 Constitutioo.ality of
  0 290 All Other Real Property     0 445 Amer. w/Disabilities •         0    535 Death Penalty              IMMIGRATION                                                                   State Statutes
                                             Employment                       O ther:                  0 462 Naturalization Application
                                    j 446 Amer. wr'Disabilitics -        0    540 Mandamus & Other     0 465 Other Immigration
                                             Other                       n    550 Civil Rights                Actions
                                    n 448 Education                      n    555 Prison Condition
                                                                         CJ   560 Civil Detainee •
                                                                                  Conditions of
                                                                                  Confinement

    V. ORIGIN {Placean "X"inOneBoxOnly)
    ~     I Original             0 2 Removed from             f1 3       Remanded from            CJ 4 Reinstated or        :J 5 Transferred from             0 6 Multidistrict               n   8 Multidistrict
            Proceeding               State Court                         Appellate Court               Reopened                    Another District                   Litigation -                  Litigation -
                                                                                                                                   (.speci ~                          Transfer                      Direct File
                                             Cite the U.S. Civil Statute under which you are fi ling {Do ttot cue jurisdicdonal statute> unless 1/iversity):
    VI. CAUSE OF ACTION 28 U.S.C. 2671· Federal Tort Claims Act
                                             Brief description of cause:
                                              auto collision
    VII. REQUESTED IN                        0    CHECK IF TIIlS lS A CLASS ACTION                        DEMA.'\'D S                                      CHECK YES only if demanded in complaint:
         COMPLAINT:                               UNDERRULE23, F.R.Cv.P.                                                                                   J URY DEMAND:                  ~ Yes           CJNo
    VIJI. RELATED CASE(S)
                                                 (See inslntclions):
          IF ANY                                                         JUDGE                                                                    DOCKET NUMBER
    DATE
    04/18/2019
    FOR OFFICE USE ONLY

          RECEIPT #                   AMOl.iNT                                   APPL YING IFP                                    JUDGE                               MAG. JUDGE
